202 F.2d 149
EDWARD CHAPPELL COMPANY, Plaintiff-Appellant,v.CHESAPEAKE & OHIO RAILWAY COMPANY and Norfolk & WesternRailway Company, Defendants-Appellees.
No. 146, Docket 22546.
United States Court of Appeals Second Circuit.
Argued Jan. 14, 1953.Decided Jan. 29, 1953.

Foley & Martin, New York City (Christopher E. Heckman, William J. O'Brien and Francis A. Wade, New York City, of counsel), for plaintiff-appellant.
White & Case, New York City (Horace L. Walker, Hewitt Biaett, Richmond, Va. and Robert H. Pratt, Hartsdale, N.Y., of counsel), for Chesapeake & O.R. Co.
Bernard Sobol and Conboy Hewitt O'Brien & Boardman, New York City (R. B. Claytor and J. P. Fishwick, New York City, of counsel), for defendant-appellee Norfolk & W.R. Co.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of the court below, D.C., 110 F.Supp. 46.